Citation Nr: 0723490	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1988 to 
May 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

In January 2004, the Board remanded the issues of entitlement 
to service connection for PTSD, bilateral hearing loss, and 
sinusitis for, among other things, VA examinations.  The 
Board finds that another remand is required prior to 
appellate adjudication of these issues.  

With respect to the issue of entitlement to service 
connection for PTSD, remand is required for additional 
development in accordance with VA's duty to assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  First, although the claims file 
contains several pages of personnel records, it isn't clear 
that the entire personnel file is of record or has yet been 
requested.  Second, the RO has not yet attempted to verify 
the alleged stressor of a June or July 1989 boiler room 
explosion that killed two people aboard the USS America 
because it found that the veteran was not on board the USS 
America until 1991.  But the service medical records show 
that the veteran was on board the USS America as early as 
March 1989. 

With respect to the issue of entitlement to service 
connection for bilateral hearing loss, remand is required for 
compliance with the Board's January 2004 remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).  In the remand, the Board 
requested that a VA examiner opine whether the veteran's pre-
existing hearing loss underwent an increase in disability 
during service.  Although a November 2004 audiological 
examination was provided, the examiner opined that the 
veteran's hearing loss was not secondary to inservice 
acoustic trauma.  Likewise, a November 2004 VA sinus 
examination found that the veteran's hearing loss was not 
related to service.  No aggravation opinion is of record.

With respect to the issue of service connection for a sinus 
disability, the Board must also remand for compliance with 
the previous remand.  Stegall, 11 Vet. App. at 271.  In the 
remand, the Board requested that a VA examiner diagnose the 
veteran's specific sinus disorders, determine the date of 
clinical onset of each disorder, determine if any disorder 
pre-existed service, and determine whether there was an 
increase in severity beyond the natural progression of any 
sinus disorder.  Although a November 2004 VA sinus 
examination was provided in which the examiner diagnosed 
allergic rhinitis and sinusitis, the examiner did not provide 
opinions regarding whether the disorders pre-existed service, 
were incurred in service, or were aggravated by service.  
Although the examiner stated that sinusitis had not worsened 
since service discharge, no opinion was provided regarding 
whether it worsened during service.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must attempt to obtain the 
veteran's full personnel file, to include 
contacting the National Personnel Records 
Center and the Navy Personnel Command.  
Any positive or negative response and any 
additional records must be associated with 
the claims file.  After obtaining or 
attempting to obtain the veteran's full 
personnel file, the RO must attempt to 
verify the veteran's alleged stressors, 
specifically, the boiler room explosion on 
the USS America in June or July 1989.  The 
RO must contact the U.S. Army and Joint 
Services Records Research Center with the 
appropriate information.  Any positive or 
negative response and any additional 
records must be associated with the claims 
file.  

3.  Following the above, and if and only 
if, adequate verification of stressors is 
obtained, the veteran must be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of PTSD found.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's psychiatric 
status.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress disorder; 
and (2) whether there is a link between 
the current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  The 
report of examination must include a 
complete rationale for all opinions 
expressed.  The report must be typed.

4.  The RO must provide the veteran a VA 
audiological evaluation.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file, including any newly 
acquired records, must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner must provide an opinion, in light 
of the service and postservice evidence of 
record, as to whether the veteran's pre-
existing hearing loss was aggravated by 
military service.  The examiner must opine 
whether during service the pre-existing 
hearing loss underwent an increase in 
disability in the underlying pathology, as 
opposed to any temporary or intermittent 
flare-ups during service.  The rationale 
for any opinions expressed must be 
provided.  The report prepared must be 
typed.

5.  The RO must provide the veteran with 
an appropriate examination to determine 
the etiology of any sinus disorder.  The 
claims folders must be made available and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
and studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide 
diagnoses of the veteran's specific sinus 
disorders.  The examiner must also provide 
the following opinions regarding any 
currently diagnosed sinus disorders:  1) 
did the diagnosed sinus disorder pre-exist 
active military service?; 2) if the 
disorder pre-existed active service, did 
the disorder increase in severity beyond 
the natural progression of the disorder 
during active military service?; 3) if the 
disorder did not pre-exist service, was 
the disorder related to active military 
service?  If any of the above requested 
opinions cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

8.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

